DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 10/12/2021.
Claims 1, 8, and 15 have been amended.
Claims 2, 5-7, 9, 12-14, 16, and 19-20 have been canceled.
Claims 1, 3, 4, 8, 10, 11, 15, 17, 18, and 21-30 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8, 15, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary (US 9219724), in view of Huh (US 20160321636), further in view of Lloyd (US 10453059), Meyer (US 9870420), and Aquino (US 20160104163).
Regarding claims 1, 8, and 15, Choudhary discloses:
          at least one processor (Col 16 lines 3-32 of Choudhary);
          at least one memory coupled to the at least one processor (Col 16 lines 3-32 of Choudhary); and
          a computer readable storage medium having a computer readable program stored therein (Col 16 lines 3-32 of Choudhary), when executed on a computing device, causes the computing device to:
          executing, by at least one processor of the data processing system, instructions that cause the at least one processor to analyze and process queries and requests from service providers (By disclosing, “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to the information providers (step 450). The requested information received from the service provider, may include requests for various types of information related to the requested service. The information request may include, for example, one or more of, additional verification of identity, financial information, employment information, background check, income information, educational records, organizational affiliations, and outstanding debt. Information exchange program 400 directs particular information requests to a particular information provider. The determination of the information provider may be based on the information requested and particular designations in a user profile associated with the service requestor” (Col 11 line 64-Col 12 line 11 of Choudhary)); 
           registering, by the at least one processor, one or more authorized computing devices associated with a sensitive personal information (SPI) owner (By disclosing, “In one embodiment of the present invention, service providers, information providers, and service requestors, are each registered with the information exchange” (Col 2 line 47-Col 3 line 15 of Choudhary); “Information provider 130 may be a server computer, a mobile computing device, …, or any programmable electronic device or computing system capable of receiving and sending data, and performing computer readable program instructions capable of communicating with information exchange server 110, via network 150” (Col 4 lines 39-54 of Choudhary); and “A user may register as a service requestor and in some cases may also register as an information provider” (Col 9 lines 10-18 of Choudhary)); 
          dynamically generating, by the at least one processor, for the SPI owner, an associated taxonomy data structure, wherein the taxonomy associates types of SPI data with locations of SPI providers, of the one or more computing devices associated with the SPI owner, that store the associated types of SPI data, wherein different SPI providers store different types of SPI data (By disclosing, “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to the information providers (step 450). The requested information received from the service provider, may include requests for various types of information related to the requested ; 
          receiving, by the at least one processor, from a computing system associated with a service provider website, a query for SPI of the SPI owner based on an electronic transaction initiated between the SPI owner and the service provider website (By disclosing, “service requestor 145 requests a service from a listing of one or more service providers registered with information exchange 250” (Col 7 lines 38-51 of Choudhary); “Having received the notification of the request for an offered service, information exchange program 400 receives a request for information from the service provider (step 440)” (Col 11 lines 41-54); and “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to ; 
           identifying, by the at least one processor, particular SPI data required to complete the electronic transaction based on a cognitive analysis of contents of the query (By disclosing, “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to the information providers (step 450). The requested information received from the service provider, may include requests for various types of information related to the requested service. The information request may include, for example, one or more of, additional verification of identity, financial information, employment information, background check, income information, educational records, organizational affiliations, and outstanding debt. ; 
           searching, by the at least one processor, the taxonomy data structure associated with the SPI owner, to identify one or more locations of SPI providers storing the particular SPI data (By disclosing, “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to the information providers (step 450). The requested information received from the service provider, may include requests for various types of information related to the requested service. The information request may include, for example, one or more of, additional verification of identity, financial information, employment information, background check, income information, educational records, organizational affiliations, and outstanding debt. Information exchange program 400 directs particular information requests to a particular information provider. The determination of the information provider may be based on the information requested and particular designations in a user profile associated with the service requestor” (Col 11 line 64-Col 12 line 11, and Fig. 4 of Choudhary); and “Information exchange program 400 receives the requested information 460)” which infers that the taxonomy data structure is searched by the information providers (Col 12 lines 39-55 of Choudhary)); Page 2 of 13 
           Lee et al. - 15/611,326selecting, by the at least one processor, a selected authorized computing device based on the identification of the one or more locations of SPI providers storing the particular SPI data (By disclosing, “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to the information providers (step 450). The requested information received from the service provider, may include requests for various types of information related to the requested service. The information request may include, for example, one or more of, additional verification of identity, financial information, employment information, background check, income information, educational records, organizational affiliations, and outstanding debt. Information exchange program 400 directs particular information requests to a particular information provider. The determination of the information provider may be based on the information requested and particular designations in a user profile associated with the service requestor” (Col 11 line 64-Col 12 line 11, and Fig. 4 of Choudhary));
            transmitting, by the at least one processor, a constructed request to the selected authorized computing device, of the one or more authorized computing devices associated with the SPI owner, having a SPI provider storing the particular SPI data based on results of searching the taxonomy data structure (By disclosing, “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to the information providers (step 450). The requested information received from the service provider, may include requests for various types of information related to the requested service. The information request may include, for example, one or more of, additional verification of identity, financial information, employment information, background check, income information, educational records, organizational affiliations, and outstanding debt. Information exchange program 400 directs particular information requests to a particular information provider. The determination of the information provider may be based on the information requested and particular designations in a user profile associated with the service requestor” (Col 11 line 64-Col 12 line 11, and Fig. 4 of Choudhary)); 
             receiving, by the at least one processor, the particular SPI data from the selected authorized computing device, thereby forming received SPI (By disclosing, “The information providers obtain the requested information, and respond by sending the requested information to information exchange program 400” (Col 12 lines 39-55 and Fig. 4 of Choudhary)).            

             registering, via one or more SPI owner facing APIs, one or more authorized computing devices;
             wherein the one or more authorized computing devices have corresponding digital wallets that store SPI data;
             service providers send queries and requests via service provider facing application program interfaces (APIs); and
             using, by the at least one processor, the received SPI to complete the electronic transaction without providing the received SPI to the service provider but providing a confirmation of validity of the received SPI for completion of the electronic transaction to the service provider, wherein the dynamic generation of the taxonomy data structure comprises a computer learning process by which the at least one processor automatically learns, over time, from processing a plurality of electronic transactions associated with the SPI owner, locations of digital wallets of the one or more authorized computing devices that store different types of SPI data for completing each electronic transaction in the plurality of electronic transactions, and maps different ones of the locations of digital wallets to different types of SPI data based on the learning.
           However, Huh teaches:
          registering, via one or more SPI owner facing APIs, one or more authorized computing devices; (By disclosing, “These methods require that 
             service providers send queries and requests via service provider facing application program interfaces (APIs) (By disclosing, “The merchant's server 320 connects to the third-party's server 340, using, for example, the OAuth protocol, to access the customer's third-party credentials”; “Once the third-party server 340 receives the payment request, a push notification is sent to the authorized customer's mobile device. The third-party mobile app within the customer's mobile device receives the push notification 380 and the customer provides the credit card information”; and “the third-party provides the merchant with public and secret API keys to authorize requests and to securely encrypt payloads. The unique public API key is used to properly identify the merchant to the third-party and is sent with each request” (paragraph [0035]-[0036], [0040] of Huh))(Note: the Examiner interprets the “third-party server” in the prior art to be the “cognitive reasoning engine” in the claimed invention);
registering, by the at least one processor, one or more authorized computing devices associated with a sensitive personal information (SPI) owner; and receiving, by the at least one processor, from a computing system associated with a service provider website, a query for SPI of the SPI owner based on an electronic transaction initiated between the SPI owner and the service provider website as disclosed in Choudhary in view of Huh to include techniques of registering, by the at least one processor, via one or more SPI owner facing APIs, one or more authorized computing devices associated with a sensitive personal information (SPI) owner; and receiving, by the at least one processor, from a computing system associated with a service provider website, and via at least one of the service provider facing APIs, a query for SPI of the SPI owner based on an electronic transaction initiated between the SPI owner and the service provider website. Doing so would result in an improved invention because this would leverages the advantages of API (e.g. automation, efficiency, personalization, etc.).
           Lloyd teaches:
           wherein the one or more computing devices have corresponding digital wallets that store SPI data (By disclosing, “the user may register one or more user devices as a part of the user profile of the user” (Col 26 line ;
           using, by the at least one processor, the received SPI to complete the electronic transaction without providing the received SPI to the service provider but providing a confirmation of validity of the received SPI for completion of the electronic transaction to the service provider (By disclosing, “The system then initiates authorization and/or processing of the transaction using the at least one payment credential selection by the user, as illustrated by block 840.”; and “The system may also transmit a notification to the point of sale terminal, the user system and/or the merchant system indicating that that the transaction has been processed using the at least one selected payment credential, as illustrated by block 850” (Col 36 lines 21-57 and Fig. 8 of Lloyd)). 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Choudhary in view of Lloyd to include one or more computing devices have corresponding digital wallets that store SPI data; and using, by the at least one processor, the received SPI to complete the electronic transaction without providing the received SPI to the service provider but providing a confirmation of validity of the received SPI for completion of the electronic transaction to the service provider. Doing so would result in an improved invention because this would allow the SPI be selected directly from the wallet when needed, so the user does not need to input the SPI in every transaction, and the SPI does not need to be disclosed to the service provider, thus improving the security of the user’s sensitive information.
         Meyer teaches:
         a computer learning process by which the at least one processor automatically learns locations of storages that store different types of documents, and maps different ones of the locations of storages to different types of documents based on the learning (By disclosing, “The document identifier 420 extracts features from the unclassified documents 410. This can be done in the manner described with respect to the feature classifier 320. The document identifier 420 then utilizes the feature repository 330 to determine whether each of the subject documents corresponds to one of the known document types by comparing the extracted features to the feature information. For example, the document identifier 420 can select a subject document from the unclassified documents 410, extract one or more features from the subject document, and compare the one or more extracted to the features that are extracted from the subject document to the feature information that is stored in the feature repository 330. This comparison can be performed using known techniques such as machine learning and/or pattern matching 320 can employ machine learning techniques as a basis for extracting and classifying features” (Col 5 lines 25-27 of Meyer); and “One example of storing the subject document in association with its document type includes storing the subject document in a dedicated storage location at the document storage system 430 that contains only documents from the same document type” (Col 7 lines 19-23 of Meyer)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of storing different types of SPI data for completing each electronic transaction in different digital wallets of the one or more authorized computing devices in view of Meyer to include a computer learning process by which the at least one processor automatically learns locations of digital wallets of the one or more authorized computing devices that store different types of SPI data for completing each electronic transaction in the plurality of electronic transactions, and maps different ones of the locations of digital wallets to different types of SPI data based on the learning.  Doing so would result in an improved invention because this would leverage the advantages of machine learning (automation, wide range of applications efficient handling of data, etc.).

           a computer learing process by which at least one processor automatically learns, over time, from processing a plurality of electronic transactions (By disclosing, “In certain embodiments, a computer-implemented method includes determining, by a processor, characteristics of a new transaction and processing, by the processor, the characteristics of the new transaction using a risk assessment model. The risk assessment model is generated using an iterative training process that processes, over time, historical transactions to train the risk assessment model based on characteristics of historical transactions”(Abstract of Aquino)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a computer learning process by which the at least one processor automatically learns locations of digital wallets of the one or more authorized computing devices that store different types of SPI data for completing each electronic transaction in the plurality of electronic transactions, and maps different ones of the locations of digital wallets to different types of SPI data based on the learning,  in view of Aquino to include a computer learning process by which the at least one processor automatically learns, over time, from processing a plurality of electronic transactions . Doing so would result in an improved invention because the 

Regarding claim 29, Choudhary discloses:
          wherein the at least one processor registers a plurality of SPI owners, and each SPI owner has a corresponding taxonomy data structure specific to that SPI owner and that SPI owner's associated computing devices (By disclosing, “Registration program 300 receives registration requests from service requestors” (Col 6 lines 3-14 of Choudhary); “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to the information providers (step 450). The requested information received from the service provider, may include requests for various types of information related to the requested service. The information request may include, for example, one or more of, additional verification of identity, financial information, employment information, background check, income information, educational records, organizational affiliations, and outstanding debt. Information exchange program 400 directs particular information requests to a particular information provider. The determination of the information provider may be based on the information requested and particular designations in a user profile associated with the service requestor” (Col 11 line 64-Col 12 line 11, and Fig. 4 of Choudhary); 

Regarding claim 30, Choudhary discloses:
         at least two information providers in the plurality of information providers store different types of SPI data (By disclosing, “The information request may include, for example, one or more of, additional verification of identity, financial information, employment information, background check, income information, educational records, organizational affiliations, and outstanding debt. Information exchange program 400 directs particular information requests to a particular information provider. The determination of the information provider may be based on the information requested and particular designations in a user profile associated with the service requestor” (Col 11 line 64-Col 12 line 11, and Fig. 4 of Choudhary)).
           Choudhary does not disclose:
           wherein the SPI owner registers a plurality of locations of a plurality of digital wallets associated with a plurality of computing devices, and 
           digitals wallets store personal information.
           However, Lloyd teaches:
           wherein the SPI owner registers a plurality of locations of a plurality of digital wallets associated with a plurality of computing devices (By disclosing, “The one or more tokens may be associated with one or more payment devices directly or within one or more digital wallets associated with the payment devices” (Col 6 lines 15-37 of Lloyd); and “the user 202 may be associated with one or more digital wallets, the wallets being owned and/or operated by different entities and/or the wallets being stored at different locations. In this regard the system (for example, the remote server 402 or the application 440) may automatically determine one or more wallets associated with the user based on retrieving information from one or more user devices” which means the wallets had been registered (Col 20 line 61-Col 21 line 13 of Lloyd)), and 
           digitals wallets store personal information (By disclosing, “the digital wallet may store some or all of the user account information (e.g., account number, user name, pin number, or the like” (Col 7 lines 20-41 of Lloyd)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Choudhary in view of Lloyd to include techniques of the SPI owner registers a plurality of locations of a plurality of digital wallets associated with a plurality of computing devices, and wherein at least two digital wallets in the plurality of digital wallets store different types of SPI data. Doing so would result in an improved invention because this would .


Claim 3, 4, 10, 11, 17, 18, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary (US 9219724), in view of Huh (US 20160321636), further in view of Lloyd (US 10453059), Meyer (US 9870420), Aquino (US 20160104163), and Yang (US 20160300222).
Regarding claims 3, 10, and 17, Choudhary does not disclose:
          determining, by the at least one processor, whether a location of one or more digital wallets in the one or more authorized devices including the particular SPI is known in the taxonomy data structure; and 
          responsive to the at least one processor identifying the location of the one or more digital wallets in the one or more authorized devices that store the particular SPI, the location of the one or more digital wallets comprising a digital wallet associated with the selected authorized computing device, sending, by the at least one processor, the constructed request to the selected authorized device. 
           However, Yang teaches:
           determining, by the at least one processor, whether a location of one or more digital wallets is known (By disclosing, an “information compliance ; and 
          responsive to the at least one processor identifying the location of the one or more digital wallets in the one or more authorized, sending, by the at least one processor, a message to the selected authorized device (By disclosing, “[a]t step 210, the information compliance system can send a verification request to the possible wallet service to verify that the possible wallet service manages the recipient user account” (See at least paragraph [0041] and Fig. 2 of Yang); and [a]t step 212, the information compliance system can facilitate sharing of identity information …” (See at least paragraph [0044] and Fig. 2 of Yang)). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of storing a particular SPI data in one or more authorized devices, and a digital wallet associated with an authorized computing device, in view of Yang to include techniques of determining, by the at least one processor, whether a location of one or more digital wallets in the one or more authorized devices including the particular SPI is known in the taxonomy data structure; and responsive to the at least one processor identifying the location of the one or more digital wallets in the one or more authorized devices that store the particular SPI, the location of the one or more digital wallets comprising a digital wallet associated with the selected authorized computing device, sending, by the at least one processor, the constructed request to the selected authorized device. Doing so would result in an improved invention because this would allow the at least one processor send the query to a specific device, thus improving the efficiency of the information transmitting procedures in the claimed invention.

Regarding claims 4, 11, and 18, Choudhary does not disclose:
          determining, by the at least one processor, whether a location of one or more digital wallets in one or more authorized devices including the particular SPI is known; and 
          responsive to the at least one processor failing to identify the location of the one or more digital wallets in the one or more authorized devices that store the particular SPI, sending, by the at least one processor, the constructed request to all registered authorized computing devices associated with the SPI owner.
           However, Yang teaches:
           determining, by the at least one processor, whether a location of one or more digital wallets is known (By disclosing, an “information compliance system can determine or attempt to determine a possible wallet service as a managing wallet service as a managing wallet service ; and
           responsive to the at least one processor failing to identify the location of the one or more digital wallets, sending, by the at least one processor, a message to all computing devices (By disclosing, “responsive to being unable to determine the possible wallet service or unable to verify, the information compliance system can broadcast an indication of the pending cryptocurrency transaction associated with the destination address to a list of known wallet services” (See at least paragraph [0046]-[0047] and Fig 3 of Yang)).  
            It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Yang to include techniques of determining, by the at least one processor, whether a location of one or more digital wallets in one or more authorized devices including the particular SPI is known in the taxonomy data structure; and responsive to the at least one processor failing to identify the location of the one or more digital wallets in the one or more authorized devices that store the particular SPI, sending, by the at least one processor, the constructed request to all registered authorized computing devices associated with the SPI owner.


Regarding claim 25, Choudhary does not disclose:
          wherein the constructed request sent to all registered authorized computing devices associated with the SPI owner further comprises a listing of all instances of the particular SPI data stored in the one or more digital wallets that satisfy conditions of the query, and a request that a user respond by Page 9 of 13 Lee et al. - 15/611,326selecting an instances of the particular SPI data to be used to complete the electronic transaction.  
          However, Lloyd teaches:
          wherein the constructed request sent to all registered authorized computing devices associated with the SPI owner further comprises a listing of all instances of the particular SPI data stored in the one or more digital wallets that satisfy conditions of the query, and a request that a user respond by Page 9 of 13 Lee et al. - 15/611,326selecting an instances of the particular SPI data to be used to complete the electronic transaction (By disclosing, “In some embodiments, presentation of the graphical user interface comprises presenting one or more payment credentials determined to be applicable or optimal for the transaction. In this regard, the system may present the one or more payment credentials in a suitable order (value of benefits, prior use, frequency of use .
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Lloyd to include techniques of wherein the constructed request sent to all registered authorized computing devices associated with the SPI owner further comprises a listing of all instances of the particular SPI data stored in the one or more digital wallets that satisfy conditions of the query, and a request that a user respond by Page 9 of 13 Lee et al. - 15/611,326selecting an instances of the particular SPI data to be used to complete the electronic transaction. Doing so would result in an improved invention because this would increase the overall user convenience of the claimed invention.

Regarding claim 26, Choudhary does not disclose:
          wherein the constructed request sent to all registered authorized computing devices associated with the SPI owner further comprises a listing of digital wallets that store the particular SPI data, and a request that a user respond by selecting a digital wallet from which the particular SPI data is to be provided and used to complete the electronic transaction.  
          However, Lloyd teaches:
         a listing of digital wallets that store the particular SPI data, and a request that a user respond by selecting a digital wallet from which the particular SPI data is to be provided and used to complete the electronic transaction (By disclosing, “the payment device 4 may have one or more digital wallets stored on the payment device 4 that allow the user 202 to store one or more user account numbers, or tokens associated with the user account numbers, on the one or more digital wallets. The user may select a digital wallet or account within the digital wallet in order to enter into a transaction using a specific type of customer account” (Col 14 lines 43-60 and Fig. 2 of Lloyd)).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Lloyd to include techniques of wherein the constructed request sent to all registered authorized computing devices associated with the SPI owner further comprises a listing of digital wallets that store the particular SPI data, and a request that a user respond by selecting a digital wallet from which the particular SPI data is to be provided and used to complete the electronic transaction. Doing so would result in an improved invention because this would increase the overall user convenience of the claimed invention.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary (US 9219724), in view of Huh (US 20160321636), further in view of Lloyd (US 10453059), Meyer (US 9870420), Aquino (US 20160104163), and Bezzubtseva (US 20180039911). 
Regarding claim 21, Choudhary does not disclose:
           using a machine learning process to map different one of the locations of digital wallets to different type of SPI data.
            However, Bezzubtseva teaches:
            using a machine learning model to map different one of the locations to different type of electronic documents (By disclosing, “Methods and systems for selecting a selected-sub-set of features from a plurality of features for training a machine learning module, the training of the machine learning module to enable classification of an electronic document to a target label” (Abstract of Bezzubtseva)).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Choudhary in view of Bezzubtseva to include techniques of the dynamic generation of the taxonomy data structure comprises a machine learning process by which the at least one processor learns, from processing electronic transactions associated with the SPI owner, locations of digital wallets of the one or more authorized computing devices that store different types of SPI data, and maps different ones of the locations of digital wallets to different types of SPI data. Doing so would result in an improved invention because this would leverage the advantages of using machine learning (e.g. easily identifies trends and patterns, no human intervention needed, continuous improvement, etc.).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary (US 9219724), in view of Huh (US 20160321636), further in view of Lloyd (US 10453059), Meyer (US 9870420), Aquino (US 20160104163), and Riskin (US 20140019128).
Regarding claim 22, Choudhary discloses:
          wherein the query comprises criterion for SPI data specified in a language content of the query, and wherein the at least one processor is configured to implement a cognitive reasoning engine that interprets the content to identify the criterion for the SPI data (By disclosing, “Having received a request for information from the service provider, information exchange program 400 forwards the request for information to the information providers (step 450). The requested information received from the service provider, may include requests for various types of information related to the requested service. The information request may include, for example, one or more of, additional verification of identity, financial information, employment information, background check, income information, educational records, organizational affiliations, and .  
         Choudhary does not disclose:
         interpreting a natural language content of the query.
          However, Riskin teaches:
          interpreting a natural language content of a message to a computer-based language (By disclosing, “Described herein are systems and methods for transforming a speech input into machine-interpretable structured data” (Abstract of Riskin)).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Choudhary in view of Bezzubtseva to include techniques of the query comprises criterion for SPI data specified in natural language content of the query, and wherein the at least one processor is configured to implement a cognitive reasoning engine that interprets the natural language content to identify the criterion for the SPI data.  Doing so would result in an improved invention because this would allow the service provider submits voice instructions to the system for processing, thus improving the user convenience of the claimed invention.

Regarding claim 23, Choudhary does not disclose:
          wherein the cognitive reasoning engine further validates the criterion for SPI data is related to the electronic transaction, and if the criterion for the SPI data is not related to the electronic transaction, terminates the electronic transaction.
          However, Lloyd teaches:
          wherein the cognitive reasoning engine further validates the criterion for SPI data is related to the electronic transaction (By disclosing, “The system may determine that the payment credential is not applicable for the transaction” (Col 34 lines 16-51 of Lloyd)).
(Note: the limitation “if the criterion for the SPI data is not related to the electronic transaction, terminates the electronic transaction” has no patentable weight because The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 II)).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Choudhary in view of Lloyd to include techniques of validates the criterion for SPI data is related to the electronic transaction. Doing so would result in an improved .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Choudhary (US 9219724), in view of Huh (US 20160321636), further in view of Lloyd (US 10453059), Meyer (US 9870420), Aquino (US 20160104163), Yang (US 20160300222), and Goldsmith (US 20170054767).
Regarding claim 24, Choudhary does not disclose:
         wherein the constructed request sent to all registered authorize computing devices associated with the SPI owner further comprises a listing of the one or more authorized computing devices to which the constructed request was sent, and a request that a user respond by selecting an authorized computing device from the listing that is to provide the particular SPI data.  
           However, Goldsmith teaches:
           a listing of the one or more authorized computing devices, and a request that a user respond by selecting an authorized computing device from the listing (By disclosing, “A device enumeration of the determined computing devices may then be provided to a global application interface operating on the client device”; and “On receiving from the global application interface a user selection corresponding to one or more computing devices, .
           It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of sending the constructed request to all registered authorize computing devices associated with the SPI owner and providing the particular SPI data from an authorized computing device, in view of Goldsmith to include techniques of wherein the constructed request sent to all registered authorize computing devices associated with the SPI owner further comprises a listing of the one or more authorized computing devices to which the constructed request was sent, and a request that a user respond by selecting an authorized computing device from the listing that is to provide the particular SPI data.  Doing so would result in an improved invention because this would allow the user select a particular computing device, thus improving the user convenience and customization of the claimed invention.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary (US 9219724), in view of Huh (US 20160321636), further in view of Lloyd (US 10453059), Meyer (US 9870420), Aquino (US 20160104163), and Rosenberg (US 7237114).
Regarding claim 27, Choudhary does not disclose:
          wherein the query is an encrypted query generated by applying a private key of a service provider to an original query to generate a signature and encrypting the query with a public key of the at least one processor, wherein the encrypted query is modeled by the signed and encrypted original query x relationship:
                                      
    PNG
    media_image1.png
    18
    238
    media_image1.png
    Greyscale
 
         where q represents the original query to be sent from the service provider computing system associated with the service provider website to the at least one processor, sk(k) represents the private key of service provider, sign(sk(k),{q}) represents a signature of the original query q signed using the private key sk(k), pk(k) represents the public key of the at least one processor, and enc(α, β) represents an encryption operator where a is a resultant signed query encrypted using a public key β.  
            However, Rosenberg teaches:
            a document is an encrypted query generated by applying a private key of a sender to an original document to generate a signature and encrypting the document with a public key of the at least one processor, wherein the encrypted document is modeled by the signed and encrypted original query x relationship:
                                      
    PNG
    media_image1.png
    18
    238
    media_image1.png
    Greyscale
 
         where q represents the original document to be sent from the sender computing system to the at least one processor, sk(k) represents the private key of sender, sign(sk(k),{q}) represents a signature of the original document q signed using the private key sk(k), pk(k) represents the public key of the at least one processor, and enc(α, β) represents an encryption operator where a is a resultant signed document encrypted using a public key β.  
(By disclosing, “Using this technology, a prospective signer obtains a public key and an associated private key. A document encrypted with a signer’s public key is relatively difficult to decrypt without knowledge of the associated private key … A digital signature can be created by encrypting a one way hash of a document with a private key” (Col 1 lines 26-50 of Rosenberg)).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Rosenberg to include techniques of the query is an encrypted query generated by applying a private key of a service provider to an original query to generate a signature and encrypting the query with a public key of the at least one processor, wherein the encrypted query is modeled by the signed and encrypted original query x relationship: 
                                      
    PNG
    media_image1.png
    18
    238
    media_image1.png
    Greyscale
 
         where q represents the original query to be sent from the service provider computing system associated with the service provider website to the at least one processor, sk(k) represents the private key of service provider, sign(sk(k),{q}) represents a signature of the original query q signed using the private key sk(k), pk(k) represents the public key of the at least one processor, and enc(α, β) represents an encryption operator where a is a resultant signed query encrypted using a public key β.  Doing so would result in an improved invention because this would improve the security of the query transmitted.

Regarding claim 28, Choudhary does not disclose:
          wherein the at least one processor verifies an authenticity of the received query by decrypting the received query with the public key of the service provider, resulting in the at least one processor accessing the paired private key and public key of the service provider, and wherein the at least one processor decrypts the received query based on the model: Page 10 of 13 
                                        
    PNG
    media_image2.png
    18
    273
    media_image2.png
    Greyscale

Lee et al. - 15/611,326where x represents the signed and encrypted original query, pk(k) represents the public key of service provider, sk(k) represents the private key of the at least one processor, checksign(pk(k), {x}) represents checking the validity of the signature of the signed and encrypted query x by using the public key pk(k) of service provider, and dec(γ, δ) represents the decryption operator where the unsigned query γ is decrypted using private key δ.  
          However, Rosenberg teaches:
          at least one processor verifies an authenticity of the received document by decrypting the received document with the public key of the service provider, resulting in the at least one processor accessing the paired private key and public key of the service provider, and wherein the at least one processor decrypts the received document based on the model: Page 10 of 13 
                                        
    PNG
    media_image2.png
    18
    273
    media_image2.png
    Greyscale

Lee et al. - 15/611,326where x represents the signed and encrypted original document, pk(k) represents the public key of service provider, sk(k) represents the private key of the at least one processor, checksign(pk(k), {x}) represents checking the validity of the signature of the signed and encrypted query x by using the public key pk(k) of service provider, and dec(γ, δ) represents the decryption operator where the unsigned query γ is decrypted using private key δ.  
(By disclosing, “A recipient of the digitally signed document can verify that the document was signed by a particular person, and that the document was unaltered after signing, by decrypting the digital signature using the signer's public key, and confirming that the resulting decrypted hash is identical to a newly produced hash of the received document” (Col 1 lines 26-50 of Rosenberg)).
            It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Rosenberg to include techniques of wherein the at least one processor verifies an authenticity of the received query by decrypting the received query with the public key of the service provider, resulting in the at least one processor accessing the paired private key and public key of the service provider, and wherein the at least one processor decrypts the received query based on the model: Page 10 of 13 
                                        
    PNG
    media_image2.png
    18
    273
    media_image2.png
    Greyscale

Lee et al. - 15/611,326where x represents the signed and encrypted original query, pk(k) represents the public key of service provider, sk(k) represents the private key of the at least one processor, checksign(pk(k), {x}) represents checking the validity of the signature of the signed and encrypted query x by using the public key pk(k) of service provider, and dec(γ, δ) represents the decryption operator where the unsigned query γ is decrypted using private key δ.  Doing so would result in an improved invention because this would improve the security of the query transmitted.

Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are not persuasive. 
Regarding the independent claims, applicant firstly argues that “Choudhary does not teach or suggest specifically dynamically generating, for the SPI owner, an associated taxonomy data structure, wherein the taxonomy associates types of SPI data with locations of digital wallets, of the one or more computing devices associated with the SPI owner, that store the associated types of SPI data, wherein different digital wallets store different types of SPI data.”  The Examiner, respectfully disagrees. The Examiner notes that Choudhary discloses “Having 
Applicant also argues that “Choudhary does not teach or suggest searching the taxonomy data structure associated with the SPI owner to identify one or more locations of digital wallets storing the particular SPI data required to complete the transaction. The Office Action alleges that this feature is also taught by Choudhary in the same section discussed above with regard to step 450 in Figure 4. However, as noted above, this teaching in Choudhary is just to forward the request to an information provider based on the information requested and a 400 receives the requested information from information providers (IP) and stores the information in the information vault of the service requestor (SR), (step 460)” which infers that the taxonomy data structure is searched by the information providers (Col 12 lines 39-55 of Choudhary). Therefore, Choudhary discloses this limitation. Page 2 of 13 
Applicant further argues that the presented prior art does not teach the amended limitation. The Examiner, respectfully disagrees. The Examiner notes 
Applicant argues that the presented prior arts does not teach the limitations in claims 3, 10, and 17. The Examiner, respectfully disagrees. The Examiner notes that Yang teaches: determining, by the at least one processor, whether a location of one or more digital wallets is known (By disclosing, an “information compliance system can determine or attempt to determine a possible wallet service as a managing wallet service for a recipient user account owning a destination address from the pending cryptographic transaction” (See at least paragraph [0041] of Yang)); and responsive to the at least one processor identifying the location of the one or more digital wallets in the one or more authorized, sending, by the at least one processor, a message to the selected authorized device (By disclosing, “[a]t step 210, the information compliance system can send a verification request to the possible wallet service to verify that the possible wallet service manages the recipient user account” (See at least paragraph [0041] and Fig. 2 of Yang); and [a]t step 212, the information compliance system can facilitate sharing of identity information …” (See at least paragraph [0044] and Fig. 2 of Yang)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of storing a particular SPI data in one or more authorized devices, determining, by the at least one processor, whether a location of one or more digital wallets in the one or more authorized devices including the particular SPI is known in the taxonomy data structure; and responsive to the at least one processor identifying the location of the one or more digital wallets in the one or more authorized devices that store the particular SPI, the location of the one or more digital wallets comprising a digital wallet associated with the selected authorized computing device, sending, by the at least one processor, the constructed request to the selected authorized device. Doing so would result in an improved invention because this would allow the at least one processor send the query to a specific device, thus improving the efficiency of the information transmitting procedures in the claimed invention.
Applicant argues that the presented prior arts does not teach the limitations in claims 4, 11, and 18. The Examiner, respectfully disagrees. The Examiner notes that Yang teaches: determining, by the at least one processor, whether a location of one or more digital wallets is known (By disclosing, an “information compliance system can determine or attempt to determine a possible wallet service as a managing wallet service as a managing wallet service for a recipient user account owning a destination address from the pending cryptographic transaction” (See at least paragraph [0041] of Yang)); and responsive to the at least one processor failing to identify the location of the one or more digital wallets, sending, by the at least one processor, a message to all computing devices (By disclosing, “responsive to being unable to determine the possible wallet service or unable to verify, the information compliance system can broadcast an indication of the pending cryptocurrency transaction associated with the destination address to a list of known wallet services” (See at least paragraph [0046]-[0047] and Fig 3 of Yang)).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Yang to include techniques of determining, by the at least one processor, whether a location of one or more digital wallets in one or more authorized devices including the particular SPI is known in the taxonomy data structure; and responsive to the at least one processor failing to identify the location of the one or more digital wallets in the one or more authorized devices that store the particular SPI, sending, by the at least one processor, the constructed request to all registered authorized computing devices associated with the SPI owner.  Doing so would result in an improved invention because this would allow the query being transmitted even when the location of the wallet cannot be identified, thus improving the reliability of the claimed invention.


Applicant argues that the presented prior arts does not teach the limitations in claim 26. The Examiner, respectfully disagrees. The Examiner notes that Lloyd teaches: a listing of digital wallets that store the particular SPI data, and a request that a user respond by selecting a digital wallet from which the particular SPI data is to be provided and used to complete the electronic transaction (By disclosing, “the payment device 4 may have one or more digital wallets stored on the payment device 4 that allow the user 202 to store one or more user account numbers, or tokens associated with the user account numbers, on the one or more digital wallets. The user may select a digital wallet or account within the digital wallet in order to enter into a transaction using a specific type of customer account” (Col 14 lines 43-60 and Fig. 2 of Lloyd)).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Lloyd to include techniques of wherein the constructed request sent to all registered authorized computing devices associated with the SPI owner further comprises a listing of digital wallets that store the particular SPI data, and a request that a user respond by selecting a digital wallet from which the particular SPI data is to be provided and used to complete the electronic transaction. Doing so would 
Applicant argues that the presented prior arts does not teach the limitations in claim 22. The Examiner, respectfully disagrees. The Examiner notes that Riskin teaches: interpreting a natural language content of a message to a computer-based language (By disclosing, “Described herein are systems and methods for transforming a speech input into machine-interpretable structured data” (Abstract of Riskin)).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Choudhary in view of Bezzubtseva to include techniques of the query comprises criterion for SPI data specified in natural language content of the query, and wherein the at least one processor is configured to implement a cognitive reasoning engine that interprets the natural language content to identify the criterion for the SPI data.  Doing so would result in an improved invention because this would allow the service provider submits voice instructions to the system for processing, thus improving the user convenience of the claimed invention.
Applicant argues that the presented prior arts does not teach the limitations in claim 23. The Examiner, respectfully disagrees. The Examiner notes that Lloyd teaches: wherein the cognitive reasoning engine further validates the criterion for SPI data is related to the electronic transaction (By disclosing, “The system may determine that the payment credential is not if the criterion for the SPI data is not related to the electronic transaction, terminates the electronic transaction” has no patentable weight because The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 II)). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Choudhary in view of Lloyd to include techniques of validates the criterion for SPI data is related to the electronic transaction. Doing so would result in an improved invention because this would decrease the risk of fraudulent transactions by filtering the SPI data, thus improving the security of the transaction.
Applicant argues that the presented prior arts does not teach the limitations in claim 24. The Examiner, respectfully disagrees. The Examiner notes that Goldsmith teaches: a listing of the one or more authorized computing devices, and a request that a user respond by selecting an authorized computing device from the listing (By disclosing, “A device enumeration of the determined computing devices may then be provided to a global application interface operating on the client device”; and “On receiving from the global application interface a user selection corresponding to one or more computing devices, the client device may .  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of sending the constructed request to all registered authorize computing devices associated with the SPI owner and providing the particular SPI data from an authorized computing device, in view of Goldsmith to include techniques of wherein the constructed request sent to all registered authorize computing devices associated with the SPI owner further comprises a listing of the one or more authorized computing devices to which the constructed request was sent, and a request that a user respond by selecting an authorized computing device from the listing that is to provide the particular SPI data.  Doing so would result in an improved invention because this would allow the user select a particular computing device, thus improving the user convenience and customization of the claimed invention.
Applicant argues that the presented prior arts does not teach the limitations in claim 27. The Examiner, respectfully disagrees. The Examiner notes that Rosenberg teaches: a document is an encrypted query generated by applying a private key of a sender to an original document to generate a signature and encrypting the document with a public key of the at least one processor, wherein the encrypted document is modeled by the signed and encrypted original query x relationship:
                                      
    PNG
    media_image1.png
    18
    238
    media_image1.png
    Greyscale
 
         where q represents the original document to be sent from the sender computing system to the at least one processor, sk(k) represents the private key of sender, sign(sk(k),{q}) represents a signature of the original document q signed using the private key sk(k), pk(k) represents the public key of the at least one processor, and enc(α, β) represents an encryption operator where a is a resultant signed document encrypted using a public key β.  
(By disclosing, “Using this technology, a prospective signer obtains a public key and an associated private key. A document encrypted with a signer’s public key is relatively difficult to decrypt without knowledge of the associated private key … A digital signature can be created by encrypting a one way hash of a document with a private key” (Col 1 lines 26-50 of Rosenberg)).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Rosenberg to include techniques of the query is an encrypted query generated by applying a private key of a service provider to an original query to generate a signature and encrypting the query with a public key of the at least one processor, wherein the encrypted query is modeled by the signed and encrypted original query x relationship: 
                                      
    PNG
    media_image1.png
    18
    238
    media_image1.png
    Greyscale
 
where q represents the original query to be sent from the service provider computing system associated with the service provider website to the at least one processor, sk(k) represents the private key of service provider, sign(sk(k),{q}) represents a signature of the original query q signed using the private key sk(k), pk(k) represents the public key of the at least one processor, and enc(α, β) represents an encryption operator where a is a resultant signed query encrypted using a public key β.  Doing so would result in an improved invention because this would improve the security of the query transmitted.
Applicant argues that the presented prior arts does not teach the limitations in claim 28. The Examiner, respectfully disagrees. The Examiner notes that Rosenberg teaches: at least one processor verifies an authenticity of the received document by decrypting the received document with the public key of the service provider, resulting in the at least one processor accessing the paired private key and public key of the service provider, and wherein the at least one processor decrypts the received document based on the model: Page 10 of 13 
                                        
    PNG
    media_image2.png
    18
    273
    media_image2.png
    Greyscale

Lee et al. - 15/611,326where x represents the signed and encrypted original document, pk(k) represents the public key of service provider, sk(k) represents the private key of the at least one processor, checksign(pk(k), {x}) represents checking the validity of the signature of the signed and encrypted query x by using the public key pk(k) of service provider, and dec(γ, δ) represents the decryption operator where the unsigned query γ is decrypted using private key δ.  

            It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choudhary in view of Rosenberg to include techniques of wherein the at least one processor verifies an authenticity of the received query by decrypting the received query with the public key of the service provider, resulting in the at least one processor accessing the paired private key and public key of the service provider, and wherein the at least one processor decrypts the received query based on the model: Page 10 of 13 
                                        
    PNG
    media_image2.png
    18
    273
    media_image2.png
    Greyscale

Lee et al. - 15/611,326where x represents the signed and encrypted original query, pk(k) represents the public key of service provider, sk(k) represents the private key of the at least one processor, checksign(pk(k), {x}) represents checking the validity of the signature of the signed and encrypted query x by using the public key pk(k) of service provider, and dec(γ, δ) represents the decryption operator where the unsigned query γ is decrypted using private key δ.  Doing so would result in an improved invention because this would improve the security of the query transmitted.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140173754 to Barbir for disclosing open authorization.
US 20130226813 to Voltz for disclosing using tokens to acquiring user data.
US 20110078127 to Lin for disclosing searching for information based on generic attributes of the query by using machine learning techniques.
WO 2011068315 to Sung for disclosing utilizing machine learning to classify documents and store/retrieve documents to/from storage locations based on the type of the documents. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619